                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    EDDY B. JENSEN,                                     CASE NO. C19-1646-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    COMCAST CORPORATION,

13                           Defendant.
14

15          The following minute order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Plaintiff’s request to reconsider and reopen the
18   case (Dkt. No. 12) and his request to expedite the case (Dkt. No. 13). On December 30, 2019, the
19   Court dismissed the case because Plaintiff failed to respond to Defendant’s motion to dismiss.
20   (Dkt. No. 9 at 1.) Plaintiff now asks the Court to “reconsider, re-evaluate and reopen the case.”
21   (Dkt. No. 12 at 1.) “Rule 60(b)(6) permits a party to request relief from final judgment only in
22   ‘extraordinary circumstances.’” Little v. Profiri, 785 Fed. App’x 408, 409 (9th Cir. 2019)
23   (quoting Lopez v. Ryan, 678 F.3d 1131, 1135 (9th Cir. 2012)). Plaintiff has not shown that
24   extraordinary circumstances are present here. Plaintiff states is that Defendant submitted its
25   motion to dismiss “under false pretenses,” but he never explains why he failed to respond to
26   Defendant’s motion to dismiss or prove in a timely manner that Defendant was “trying to


     MINUTE ORDER
     C19-1646-JCC
     PAGE - 1
 1   deceive and lie to the Court.” (See Dkt. No. 12 at 1–2.) The Court therefore DENIES Plaintiff’s

 2   request to reconsider and reopen the case (Dkt. No. 12) and DENIES his request to expedite the

 3   case (Dkt. No. 13).

 4          DATED this 3rd day of February 2020.

 5                                                         William M. McCool
                                                           Clerk of Court
 6
                                                           s/Tomas Hernandez
 7
                                                           Deputy Clerk
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1646-JCC
     PAGE - 2
